DETAILED ACTION
Claims 1, 6, 8, 11, 13 and 16 are amended. Claim 2 is cancelled. Claims 1and 3-16 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Waveguide Display Screen Simplifying Substrate Structure and the Driving of Two Display Regions By One Driving System.
Claim Objections
Claims 1, 8 and 13 are objected to because of the following informalities:
As per claims 1 and 8, the limitation “wherein the first display region comprises a plurality of first pixel units, and the first pixel units are defined by intersection of X1 horizontally arranged first gate lines and Y vertically arranged data lines;
the second display region comprises a plurality of second pixel units, and the second pixel units are defined by intersection of X2 horizontally arranged second gate lines and Y vertically arranged data lines” should be 
“wherein the first display region comprises a plurality of first pixel units, and the plurality of first pixel units are defined by intersection of X1 horizontally arranged first gate lines and Y vertically arranged data lines;
the second display region comprises a plurality of second pixel units, and the plurality of second pixel units are defined by intersection of X2 horizontally arranged second gate lines and Y vertically arranged data lines”.

As per claim 13, the limitation “the first display region comprises a plurality of first pixel units, and the first pixel units are defined by intersection of X1 horizontally arranged first gate lines and Y vertically arranged data lines; the second display region comprises a plurality of second pixel units, and the second pixel units are defined by intersection of X2 horizontally arranged second gate lines and Y vertically arranged data lines” should be “the first display region comprises a plurality of first pixel units, and the plurality of first pixel units are defined by intersection of X1 horizontally arranged first gate lines and Y vertically arranged data lines; the second display region comprises a plurality of second pixel units, and the plurality of second pixel units are defined by intersection of X2 horizontally arranged second gate lines and Y vertically arranged data lines”.
Furthermore, all limitations recited in claim 13 need to be indented in order to properly outline the limitations in the claim.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, 11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 20060139289).

wherein the first display region (#7) is on a side of the second display region (#8), and the second display region (#8) comprises N display sub-regions ([0218]; where N is 2 display sub-regions); and
the control device (#6) is connected to the first display region (#7) and the second display region (#8), respectively, and is configured to control display of the first display region (#7) and display of the second display region (#8) in i time intervals (i.e., i is 2 time intervals) within one frame period ([0218]-[0220]), and sequentially control the display of the first display region (#7) and display of an i-th display sub-region in the second display region in an i-th time interval ([0219]-[0220]),
wherein 1<i<N, and N is a positive integer greater than or equal to 3 (Fig. 22, #22; [0302]; where N is 4 is a positive integer greater than or equal to 3),
wherein the first display region (#7) comprises a plurality of first pixel units (#5), and the first pixel units (#5) are defined by intersection of X1 horizontally arranged first gate lines (#G1-Gn) and Y vertically arranged data lines (#D1-Dm; [0218]-[0219]);
the second display region (#8) comprises a plurality of second pixel units (#5), and the second pixel units (#5) are defined by intersection of X2 horizontally arranged second gate lines (#G1-Gn) and Y vertically arranged data lines (#D1-Dm; [0218]-[0219]);

X1, X2 and Y are positive integers ([0218]-[0219]), and
wherein the first display region (Fig. 19, #20) is a waveguide display region ([0282]), the first display region (#20) further comprises N light sources (#F1-F4), and the N light sources (#F1-F4) are arranged at least on one side of the first display region (#20) in an extension direction of the first gate lines ([0282]);
the second display region (#8) is a liquid crystal display region or an organic light-emitting diode display region ([0218]).
As per claim 3, Yoshida discloses the display panel according to claim 2, wherein the first display region (#7) and the second display region (#8) share the Y data lines (#D1-Dm; [0218]).
As per claim 4, Yoshida discloses the display panel according to claim 3, wherein the control device (Fig. 9, #18) comprises a row scanning driving circuit (#14) and a data driving circuit (#16; [0228]), the row scanning driving circuit (#14) is connected to the X1 first gate lines (#G1-Gn) and the X2 second gate lines (#G1-Gn), and the data driving circuit (#16) is connected to the Y data lines (#D1-Dm; [0228]-[0230]).
As per claim 6, Yoshida discloses the display panel according to claim 4, wherein the data driving circuit (#30) comprises a data driver (#16) and a light source driver, wherein the data driver is connected to the Y data lines (#D1-D4), and the light source 
As per claim 7, Yoshida discloses the display panel according to claim 6, wherein the control device (#6) being configured to sequentially control the display of the first display region (#7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:
in a first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to the X1 first gate lines (#G1-G6) of the waveguide display region (#20) through the row scanning driving circuit (#14), and outputting data signals to the Y data lines (#D1-D8) through the data driver (#16; [0228]-[0232]); and
in a second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to the second gate lines (#G1-G6) of the i-th display sub-region through the row scanning driving circuit (#14; [0228]-[0234]), and outputting a light source turn-on signal to an i-th light source through the light source driver ([0282]-[0288]).
As per claim 9, Yoshida discloses the display device according to claim 8, wherein the control device (Fig. 9, #18) comprises a row scanning driving circuit (#14) and a data driving circuit (#16; [0228]); and
the control device (#6) being configured to sequentially control the display of the first display region (#7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:

in a second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to gate lines (#G1-G6) of the i-th display sub-region through the row scanning driving circuit (#14), and outputting data signals to the data lines (#D1-D8) through the data driving circuit (#16; [0228]-[0234]).
As per claim 11, Yoshimoto discloses the display device according to claim 9, wherein the data driving circuit (#30) comprises a data driver (#16) and a light source driver ([0282]; where a light source driver is inherently present), and the data driving circuit (#6) being configured to output data signals to the data lines (#D1-Dm; [0226]-[0232]), comprises:
in a first sub-interval (Fig. 10, #first field) of the i-th time interval within one frame period (#1 frame), outputting data signals to Y data lines (#D1-D8) through the data driver (#16; [0228]-[0232]); and
in a second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), outputting data signals to the Y data lines (#D1-D8) through the data driver (#16; [0228]-[0234]), and outputting a light source turn-on signal to an i-th light source through the light source driver ([0282]-[0288]).


controlling display of the first display region (#7) and display of the second display region (#8) in i time intervals (i.e., i is 2 time intervals) within one frame period, respectively ([0218]-[0220]), and
sequentially controlling the display of the first display region (#7) and display of an i-th display sub-region in the second display region (#8) in an i-th time interval, wherein 1<i<N (Fig. 22, #22; [0302]; where N is 4 is a positive integer greater than or equal to 3).
As per claim 14, Yoshida discloses the driving method according to claim 13, wherein the first display region (#7) and the second display region (#8) share data lines (#D1-Dm) in the display panel (#A; [0218]-[0219]),
in the driving method, sequentially controlling the display of the first display region (#7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:
in a first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to gate lines (#G1-G6) of the first display region (#20), and outputting data signals to the data lines (#D1-D8; [0228]-[0232]); and
in a second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals to gate lines (#G1-G6) of the i-th display sub-region in the second display region (#22), and outputting data signals to the data lines (#D1-D8; [0228]-[0234]).

in a first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), outputting data signals to the data lines (#D1-D8; [0228]-[0232]); and
in the second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), outputting data signals to the data lines (#D1-D8; [0228]-[0234]), and outputting a light source turn-on signal to an i-th light source in the first display region (#20; [0282]-[0288]).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Yoshimoto (US 20060022931).
As per claims 5 and 12, Yoshida discloses the display panel (device) according to claim 4 (claim 9).
However, Yoshida does not explicitly teach the row scanning driving circuit (#14) comprises N+1 row scanning driving sub-circuits, one of the N+1 row scanning driving sub-circuits is connected to the X1 first gate lines of the first display region, and each of other row scanning driving sub-circuits is connected to second gate lines of one display sub-region in the second display region.
Yoshimoto teaches the row scanning driving circuit (Fig. 5, #104) comprises N+1 row scanning driving sub-circuits (#104b), one of the N+1 row scanning driving sub-circuits (#104b) is connected to the X1 first gate lines (#112) of the first display region (#10aa), and each of other row scanning driving sub-circuits (#104b) is connected to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the row scanning driving sub-circuits disclosed by Yoshimoto to the row scanning driving circuit of Yoshida so as to provide logical circuits corresponding to the first and second gate lines.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Namkung (US 20160171944).
As per claim 10, Yoshida discloses the display device according to claim 9, wherein the first display region (#7) comprises a plurality of first pixel units (#5; [0218]-[0219]), 
the second display region (#8) comprises a plurality of second pixel units (#5; [0218]-[0219]); and
the control device (#6) being configured to sequentially control the display of the first display region (#7) and the display of the i-th display sub-region in the second display region (#8) in the i-th time interval ([0218]-[0219]), comprises:
in the first sub-interval (Fig. 10, #first field) of the i-th time interval within one frame period (#1 frame), sequentially sending scanning signals for driving an i-th color of the first pixels units to gate lines (#G1-G6) of the first display region (#20) through the row scanning driving circuit (#14), and outputting data signals of the i-th color of the first pixel units to the data lines (#D1-D8) through the data driving circuit (#16; [0228]-[0232]); and

However, Yoshida does not explicitly teach each of the first pixel units comprises sub-pixel units of N colors; and each of the second pixel units comprises sub-pixel units of the N colors.
Namkung teaches each of the first pixel units (Fig. 2, #Pa) comprises sub-pixel units of N colors ([0043]-[0044]); and each of the second pixel units (#Pb) comprises sub-pixel units of the N colors ([0043]-[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second pixel units of Yoshida according to Namkung so that each of the first pixels may comprise a red sub-pixels and a green sub-pixel and each of the second pixels may comprise a blue sub-pixel and a white sub-pixel (Namkung: [0007]).
As per claim 15, Yoshida discloses the driving method according to claim 14, wherein the first display region (#7) comprises a plurality of first pixel units (#5; [0218]-[0219]), the second display region (#8) comprises a plurality of second pixel units (#5; [0218]-[0219]),

in the first sub-interval (Fig. 10, #first field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals for driving an i-th color of the first pixels units, and outputting data signals of the i-th color of the first pixel units to the data lines (#D1-D8; [0228]-[0232]); and
in the second sub-interval (#second field) of the i-th time interval within the one frame period (#1 frame), sequentially sending scanning signals for driving the N colors of second pixel units in the i-th display sub-region to gate lines of the i-th display sub-region in the second display region (#22), and outputting data signals of the N colors of the second pixel units to the data lines (#D1-D8; [0228]-[0234]).
However, Yoshida does not explicitly teach each of the first pixel units comprises sub-pixel units of N colors; and each of the second pixel units comprises sub-pixel units of the N colors.
Namkung teaches each of the first pixel units (Fig. 2, #Pa) comprises sub-pixel units of N colors ([0043]-[0044]); and each of the second pixel units (#Pb) comprises sub-pixel units of the N colors ([0043]-[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first and second pixel units of Yoshida according to Namkung so that each of the first pixels may comprise a red sub-pixels and a green sub-pixel and each of the second pixels may comprise a blue sub-pixel and a white sub-pixel (Namkung: [0007]).
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant states on pages 13-14 in the Remarks, “The above-quoted paragraphs [0218], [0224] and Figure 8 of Yoshida depict the liquid crystal display device comprises a liquid crystal panel A, and the liquid crystal panel A is divided into first pixel regions 7 and second pixel regions 8. The liquid crystal display device comprises backlights 9 on the backside of the liquid crystal panel A, and each of the backlights 9 is turned on in synchronization with writing the display data in the first pixel regions 7 and the second pixel regions 8. Therefore, both the first pixel regions 7 and the second pixel regions 8 are parts of the liquid crystal panel, but they are not waveguide display regions… Furthermore, since the first pixel regions 7 and the second pixel regions 8 in Yoshida are both parts of the liquid display panel, they are of the same type of display structure, Yoshida fails to disclose using the control device to control the display of the first display region and the second display region of different types (i.e., the waveguide display region and the liquid crystal display region)”.

The Examiner respectfully does not agree. The Applicant’s own specification similarly discloses that the first display region (waveguide display region) and the second display region are both parts of a liquid crystal display.
Specifically, the specification discloses on paragraph 0032, “In an exemplary embodiment, the waveguide display region may include a cell-assembled array substrate and a cover plate, fillers located between the array substrate and the cover plate, and light sources arranged on the side of the array substrate and the side of the cover plate. The filler may include liquid crystal and polymer. The refractive index of the liquid crystal when no voltage is applied is different from the refractive index when a voltage is applied, and the refractive index of the liquid crystal when no voltage is applied is the same as the refractive index of the polymer (greater than the refractive index of glass). The image display of the display region is controlled by applying the voltage to the liquid crystal. When no voltage is applied to the liquid crystal, the incident light may pass through the liquid crystal and the polymer before arriving at the cover plate. Because the refractive index of the liquid crystal and the refractive index of the polymer are identical and both greater than the refractive index of glass, the direction of the incident light passing through the liquid crystal and the polymer may not change. When the incident light reaches the cover plate, since the incident light meets the condition of total reflection, total reflection may occur on the cover plate, so that this part of the area does not emit light. When a voltage is applied to the liquid crystal, the refractive index of the liquid crystal in this part of the area changes. When the incident light passes through the liquid crystal and reaches the polymer, since the refractive index of the liquid crystal is different from the refractive index of the polymer, the incident light may be refracted on the polymer and finally refracted to the cover plate, so that the incident angle of part of the incident light reaching the cover plate is not greater than the critical angle corresponding to the filler and the cover plate, that is, the incident light reaching the cover plate does not meet the condition of total reflection, total reflection cannot occur on the cover plate, and the 
The specification further discloses on paragraph 0037, “In the waveguide display region (the first display region), the rotation of the liquid crystal may be controlled by the scanning signal of the first gate line and the data signal of the data line, so as to cooperate with the light source turn-on signal to achieve image display. In the LCD region or OLED display region (the second display region), image display is realized by the scanning signal of the second gate line and the data signal of the data line”.
Therefore, as the specification discloses that both the first display region (waveguide display region) and the second display region are parts of a liquid crystal display, Yoshida teaches the limitation of the first display region is a waveguide display region and using the control device to control the display of the first display region and the second display region as stated in claim 1 and similarly in claims 8 and 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622